Citation Nr: 1450227	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle or heel disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, 
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982, and from August 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A May 2006 rating decision denied service connection for right ankle disability.  The Veteran did not appeal that decision, and the decision is final.

2.  The evidence received subsequent to the most recent final denial of service connection for a right ankle disability is new and material because it raises a reasonable possibility of substantiating the claim.

3.  The evidence of record shows that the Veteran's current right ankle/heel arthritis was shown by X-ray evidence to manifest within one year of separation from service. 

4.  The evidence of record shows that the Veteran's current degenerative joint disease of the lumbar spine was shown by X-ray evidence to manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Since the May 2006 rating decision, new and material evidence has been received to reopen a claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).
 
3.  Right ankle/heel arthritis is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  Lumbar spine arthritis is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A May 2006 rating decision denied service connection for a right ankle disability and found that the evidence showed that a right ankle disability was not incurred in or caused by service.

The evidence of record at that time of the May 2006 rating decision included the Veteran's service medical records, VA treatment records, and private treatment records.  That evidence was found to not show that a right ankle disability was incurred in or caused by the Veteran's active service.  

The Veteran was notified of the denial in May 2006.  However, no appeal was received from the Veteran and he did not submit additional evidence relating to a right ankle disability within one year following that denial.  Therefore, the May 2006 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final May 2006 rating decision includes an addition VA treatment records and a statement from a treating military physician that reported that he tended to the Veteran for a right ankle disability.  The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of May 2006 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the May 2006 decision.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  The Board will now review the claim for service connection for a right ankle disability.  The Board finds no prejudice to the Veteran in considering the claim because the RO adjudicated the claim on the merits.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  The determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  Arthritis is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the claimed disabilities of arthritis of the right ankle and lumbar spine are chronic diseases.  38 C.F.R. § 3.309(a) (2014).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disorder noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Right Ankle 

The service medical records are silent for complaints, findings, or diagnosis of any injury to the right ankle in service.  

A March 2006 VA radiological report showed that the Veteran had a clinical history of pain for his feet and ankles.  The impression from the imagining report was noted as a very minimal amount of posterior calcaneal spurring present bilaterally.  Also noted was an irregular ossified accessory ossicles just below the posterior malleolus.

The Board finds that the probative evidence of record shows that the Veteran was first diagnosed with arthritis of the right ankle and heel area in March 2006, when calcaneal spurring was noted, which is within one year after separation of service.  Therefore, the Veteran's right ankle/heel arthritis manifested to a compensable degree within one year following his separation from service.  Thus, there is a basis to support a presumptive grant of service connection for a right ankle disability.  38 C.F.R. §§ 3.307, 3.309 (2014).

As the preponderance of the evidence supports the claim for service connection for right ankle/heel arthritis, the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002 & 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The service medical records are silent for complaints, findings, or diagnosis of any injury to lumbar spine in service.  

A July 2006 VA Ct scan of the pelvis and abdomen notes that the Veteran had mild degenerative changes of the spine.

A June 2009 VA examination report shows that the Veteran was diagnosed with degenerative joint disease of the lumbar spine with disc bulge.

The Board finds that the probative evidence of record shows that arthritis of the spine was shown to manifest in July 2006, classified as mild degenerative changes.  Therefore, the Veteran's lumbar spine arthritis manifested to a compensable degree within one year following his separation from service.  Thus, there is a basis to support a presumptive grant of service connection for a lumbar spine disability.  38 C.F.R. §§ 3.307, 3.309 (2014).

As the preponderance of the evidence supports the Veteran's claim for service connection for a lumbar spine disability, the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002 & 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of entitlement to service connection for a right ankle disability is reopened.

Entitlement to service connection for right ankle/heel arthritis is granted.

Entitlement to service connection for lumbar spine arthritis is granted.


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for sleep apnea.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (4) (2014).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was not provided a VA examination on the claim of entitlement to service connection for sleep apnea.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that currently diagnosed sleep apnea onset during active service.  A review of the Veteran's service medical records and private medical records indicate that he was first diagnosed with sleep apnea in February 2012 from a sleep study at private sleep diagnostic center.  

Additionally, testimony from the Veteran's fellow service member and a combat medic stated that he observed the Veteran to snore, stop breathing during sleep, and gasp for air.  That testimony of in-service symptoms observed by the Veteran's fellow service member and the later confirmed diagnosis of sleep apnea by his private physician, leads the Board to conclude that the evidence meets the low threshold of an indication of an association between sleep apnea and service.  Because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for sleep apnea.  A remand is therefore required to provide an examination to obtain the necessary medical opinion.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  The examiner must review the claims file and should note that review in the report.  Specifically, the examiner must review the March 2012 Board hearing transcript of testimony from a combat medic that observed the Veteran's symptoms of snoring, gasping for air, and the apparent stopping of breathing.  After a review of the claims file, the service and post-service treatment records, physical examination of the Veteran, and with consideration of the Veteran's submitted lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in or is due to active service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.
 
2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


